Title: From George Washington to Major General Philip Schuyler, 27 July 1777
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Morris Town 27th July 1777.

The Express with your’s of the 23d overtook me at this place last Evening. As soon as it was ascertained that the Enemy’s Fleet had left the Hook (which they did upon the 23d) I began to move the Army towards the Delaware, as it was the unanimous opinion, that as they made no Move up the North River Philadelphia was the most probable Object. From the best Accounts that we have been able to obtain the Garrison left upon New York Island is not more than is sufficient to secure it and that upon Staten Island consists of the Regiments of their American Levies & some British and foreign Invalids. I therefore think that not the least Danger to the posts upon the North River is to be apprehended from either of those two Bodies.
A very strong Circumstance to induce us to believe that General Howe is gone Southward is a Letter of his to General Burgoyne, wrote just before the sailing of the Fleet. This Letter was brought to an officer of our’s by the person to whom it was entrusted—He was a Friend of our’s, who had been confined in New York & says he believes from the Manner in which it was delivered to him, it was intended & expected to fall into our Hands—It is very short and only acknowledges the Receipt of a Letter from General Burgoyne at Quebec on the 14th May, as if he had never heard from him since which is very improbable. He says he is making a Shew to the Southward, while his real Intent is to Boston, from whence he will co-operate with him. But he neither gives him the least Account of what has happened in this Quarter nor even when he expects to sail, which would certainly have been necessary for Burgoyne to know that he might move in proper Time to favor the Conjuction. Upon the whole I am convinced that the Letter was thrown out to deceive.
I do not know by what Name to call General Fellows’s Conduct in Respect to the real Express from Burgoyne to Howe. It was Stupidity in the Extreme, and perhaps has lost an Opportunity of coming at their Secrets which we shall never regain.
I refer you to my late Letters for an Account of what further Reinforcements, I have ordered to you from the Continental Army, and I hope that when General Lincoln joins you, he will not only have sufficient Influence over the Eastern Militia, to keep those who are already with the Army, but induce others to come out.
It is out of my power to displace General Fermoy or to get rid of him in any Way, His Appointment was by Congress, who assigned him to the Northern Army. You must endeavor to place some person about him,

who is a Master of the French & English Languages, and by that Means he will be better enabled to receive and give Orders to his Brigade. But if you and the other General Officers find him incapable of executing his Office, rather than the Service should suffer, he must be plainly told of his Inability and advised to give up the Command, at least, till he has made himself sufficient Master of our Language to convey his Orders to the Officers of his Brigade. I am Dear Sir Your most obedt Servant

Go. Washington.

